              Entered on Docket May 14, 2020

                                                                Below is the Order of the Court.


1
                                                               _____________________
2                                                              Mary Jo Heston
                                                               U.S. Bankruptcy Judge
3                                                              (Dated as of Entered on Docket date above)


4

5
          ________________________________________________________________
6

7

8

9                          UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
10
         In re:
11                                                                         Case No. 19-43978-MJH
         ANGELA YUN DELGADO,
12
                                          Debtor
13                                                                      Adversary No. 20-04012-MJH
         ANGELA YUN DELGADO,
14
                                          Plaintiff,                  NOTICE OF TRIAL
15                                                              AND ORDER SETTING DEADLINES
         v.
16
         US DEPARTMENT OF EDUCATION,
17       AMERICAN EDUCATION SERVICES,
         WELLS FARGO EDUCATIONAL
18       FINANCIAL SERVICES,
19                                        Defendants
20                         I.      Trial Setting and Requests for Continuance
21
          A. Trial Setting
22
               This case is first set for a full day1 non-jury trial commencing at 9:00 a.m. on
23             November 10, 2020, in the United States Bankruptcy Court, 1717 Pacific
               Avenue, Courtroom H, Tacoma, Washington.
24

25   1
     If counsel anticipates that the trial will take longer than the length of time set forth in this order, counsel
     must, within ten (10) days of the date of this order, notify the Court and opposing counsel, by letter

     NOTICE OF TRIAL AND
     ORDER SETTING DEADLINES - 1

         Case 20-04012-MJH          Doc 16       Filed 05/14/20       Ent. 05/14/20 12:10:02           Pg. 1 of 5
1
         B.    Continuances
2

3             All requests for trial continuances or an extension of the deadlines in this order
              will be considered only by motion and hearing set before the applicable deadline.
4             A trial date will not be routinely extended absent a showing of diligent prosecution
              and compliance with this scheduling order. The exceptional circumstances
5             warranting the continuance must be set forth in the motion.

6             The party seeking the continuance of a trial date shall contact Judge Heston’s
              Courtroom Deputy, Sammii Bergeson, at (253) 882-3951 for available future trial
7             dates prior to the hearing on the request for a continuance. If the parties have
              agreed to a continuance, it is the responsibility of the parties to confer prior to the
8
              hearing as to future trial dates. All parties must attend the hearing for a
9
              continuance.

10                                  II.      Pretrial Procedures/Deadlines

11       A. Consent to Entry of Final Adjudication and Corporate Ownership

12            Each party shall comply with the requirements of Fed. R. Bankr. P. 7008 and
              7012(b). Each party shall also comply with Local Rules W.D. Wash. Bankr. 7012-
13            1 by filing a Notice Regarding Final Adjudication and Consent not later than May
              28, 2020. As set forth in Local Rules W.D. Wash. Bankr. 7012-1(c), failure by a
14            party to file a Notice Regarding Final Adjudication and Consent by the deadline
              in this order shall constitute that party’s consent to entry of final orders or
15
              judgments by the bankruptcy judge.
16
              If a party is required to file a Corporate Ownership Statement under Fed. R.
17
              Bankr. P. 7007.1 such statement shall be filed not later than seven (7) days after
              entry of this order.
18
         B. Limitation on Time to Amend Pleadings or Join Parties
19
              1. Amendments to Pleadings
20
                All amendments to pleadings prior to trial shall be made no later than June
21              29, 2020. After this deadline the parties may request leave of the Court to
                amend pleadings by motion filed and served on notice to all parties.
22
              2. Joinder of a Party
23

24
     electronically filed with the Court, of the anticipated length of trial. The Court will then schedule a pretrial
25   conference to facilitate any changes to the length of the trial and to discuss any other preliminary matters.


     NOTICE OF TRIAL AND
     ORDER SETTING DEADLINES - 2

       Case 20-04012-MJH             Doc 16      Filed 05/14/20       Ent. 05/14/20 12:10:02           Pg. 2 of 5
               Unless otherwise ordered following an appropriate motion, the deadline to
1              join other parties is June 15, 2020. After this deadline any request to join a
               party shall be made by motion filed and served on notice to all parties.
2

3
       C. Disclosures
4

5
          1. Initial Disclosures

6
               All parties shall make the initial disclosures as required Fed. R. Civ. P. 26(a)
               and Fed. R. Bankr. P. 7026 by May 28, 2020. All counsel must meet face-to-
7              face or by telephone within fourteen (14) days after the initial disclosures are
               due under this order to discuss the exchange of relevant information for
8              purposes of discovery and the potential for settlement or alternative dispute
               resolution.
9
          2. Expert Disclosures
10
               All parties shall make the expert disclosures required by Fed. R. Civ. P.
11             26(a)(2) and Fed. R. Bankr. P. 7026 by August 12, 2020.
12
       D. Discovery
13
          All discovery shall be completed by September 11, 2020. All counsel must meet
14
          face-to-face or by telephone within fourteen (14) days after the close of discovery
          to discuss the potential for settlement or alternative dispute resolution.
15
       E. Mediation Certification
16
          The parties shall file the Mediation Certification required by Local Rules W.D.
17        Wash. Bankr. 9040-3 and if applicable not later than June 15, 2020.

18     F. Dispositive Motions

19        Dispositive Motions shall be filed and served with a hearing held no later than
          October 12, 2020.
20
       G. Exhibits
21
          All parties must exchange their proposed exhibits by October 27, 2020.
22
          1.   Identification
23
               A number sequence shall be used for all exhibits of all parties with prefixes
24
               indicating the offering party (i.e. P1, P2, etc.; D1, D2, etc.; Tr.1, Tr.2, etc.).
25


     NOTICE OF TRIAL AND
     ORDER SETTING DEADLINES - 3

      Case 20-04012-MJH         Doc 16   Filed 05/14/20   Ent. 05/14/20 12:10:02      Pg. 3 of 5
           2. Format
1
                Any party submitting exhibits shall submit such exhibits in 3-ring binders.
2
                Binders shall include an index of exhibits and each exhibit shall be separated
                with an index tab marked with the identification as required above. Any
3
                documentary exhibits that can reasonably be submitted on 8 1/2 by 11 inch
4               paper shall be, with text on one side only.

5          3.   Submission to Court

6               Parties intending to offer exhibits shall submit three (3) sets of 3-ring binders
                for use by the Court, the clerk, and witnesses no later than two (2) days
7               prior to trial. The parties may contact the Courtroom Deputy for return of the
                binders following conclusion of the matter.
8
       H. Technology Requests and Interpreters
9
           1.   Technology Request
10
                Any party requesting technological assistance or equipment from the Court
11              (such as projectors, screens, or equipment for a translator) must make such
                request via letter filed in ECF at least seven (7) days prior to the scheduled
12              trial date.
13         2.   Interpreters
14
                A party intending to use an interpreter at trial shall file a statement
                identifying the name, address, telephone number and summary of
15
                qualifications of any interpreter no later than October 27, 2020. The
16              statement shall also identify the witness for whom the interpreter is needed
                and the non-English language to be interpreted.
17
       I. Trial Briefs
18
          Trial briefs shall be filed by October 30, 2020. Each brief shall include that party’s
19        statement of the case, any applicable legal authorities, an identification of
          witnesses to appear for that party, and an enumerated list of exhibits intended to
20        be introduced. Trial briefs shall also include as exhibits proposed findings of fact
          and conclusions of law. Do not attach trial exhibits to the trial brief or file
21        them in the electronic docket.
22
       J. Motions in Limine
23
          Motions in Limine shall be filed by November 3, 2020. Responses, if any, shall
24
          be filed by November 5, 2020.

25


     NOTICE OF TRIAL AND
     ORDER SETTING DEADLINES - 4

      Case 20-04012-MJH        Doc 16   Filed 05/14/20     Ent. 05/14/20 12:10:02     Pg. 4 of 5
        K. Confirmation
1
           The plaintiff shall confirm that the trial is going forward not later than 12:00 p.m.
2
           seven (7) days prior to the scheduled trial date. Failure to confirm as required
           may result in the Court striking the trial date and dismissing the case with
3
           prejudice. The trial shall be confirmed using the E-docket Confirmation Process.
4          Information concerning the use of the E-Docket Confirmation Process is
           available on the Court’s website at http://www.wawb.circ9.dcn/. A party not
5          represented by a lawyer may contact the Court to confirm the trial at (253) 882-
           3951.
6
        L. Settlement
7
           The parties shall promptly notify the Court if the matter is settled. Settlement
8          documents shall be filed and approved by the Court on or before the trial date.
           In the event settlement approval has not been obtained, the parties must appear
9          on the trial date and the settlement shall be set forth on the record. Failure of the
           parties to do so will result in the trial being stricken and the case dismissed with
10
           prejudice for failure to comply with this order.
11
                                           III.   Compliance
12
            Counsel/parties are advised that failure to comply with the procedures and
13
     deadlines set forth in this order, including the duty to provide the Court with updated
     documents as necessary, may result in sanctions, including but not limited to monetary
14   sanctions, adverse evidentiary rulings, and/or dismissal of the action. Trials may be
     stricken and the case dismissed with prejudice or relief entered without further notice,
15   and/or evidence excluded, for failure to comply with this order.

16
                                        ///End of Order///
17

18

19

20

21

22

23

24

25


     NOTICE OF TRIAL AND
     ORDER SETTING DEADLINES - 5

      Case 20-04012-MJH       Doc 16    Filed 05/14/20    Ent. 05/14/20 12:10:02     Pg. 5 of 5
